DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Finality of Previous Office Action
The finality of the previous office action of 9 July 2021 is hereby withdrawn.

Specification
The previous objection has been overcome in view of the changes made to the specification. 

Claim Rejections - 35 USC § 112
The previous rejection has been overcome in view of the changes made to claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Straub 2015/0096704. As to claim 1, Straub discloses a fabric clothing for use in a machine for producing a fibrous web [0001] [0015], the fabric clothing comprising a woven fabric strip (Fig. 7b) having two longitudinal ends including a first longitudinal end 3 and a second longitudinal end 4 and interwoven longitudinal threads and cross threads 2, wherein said two longitudinal ends being connected to one another in a connection zone 8; see Figs. 1 and 8. The two longitudinal ends are welded to one another by means of transmission welding [0065] and at least one connection element 2a-2c is welded to at least some of said longitudinal threads of both of said longitudinal ends [0015]. The at least one connection  by way of a welded connection and has a surface formed of a material that absorbs light [0015] and [0066]. 
As to claim 13, the claimed steps are process limitations which do not add any patentable distinguishing structural features to the final product.
As to claim 14, Straub discloses this feature in [0015].
As to claim 15, Straub discloses this feature in [0015].
As to claim 16, Straub discloses this feature Fig. 7b.
As to claim 17, Straub discloses this feature in [0076].
As to claim 18, Straub discloses this feature in Fig. 6.
As to claim 19, Straub discloses this feature in [0015].
As to claim 20, in Fig. 6 Straub certain of the cross-directional threads in the seam area contact only part of the longitudinal threads of each of the ends of the belt.
As to claim 21, Straub discloses this feature in [0030].
As to claim 22, Straub discloses this feature in [0041].
As to claim 23, Straub discloses these features in [0003] and [0061].
As to claim 24, Straub discloses this structure in Figs. 6 and 7b, the welding limitation is taught by Straub throughout his disclosure, and the removal step is a process limitation that does not provide any further structural features to the final product.
As to claim 27, Straub discloses this feature in [0030].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The previous rejections have been overcome in view of applicant’s arguments.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Straub 2015/0096704. Straub discloses a fabric clothing for use in a machine for producing a fibrous web, the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783